Invesco Advisers, Inc. PO Box 4333 Houston, TX 77210-4333 11 Greenway Plaza, Suite 1000 Houston, TX 77046-1173 www.invesco.com April 11, 2014 VIA EDGAR Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Invesco Management Trust CIK0001605283 Ladies and Gentlemen: On behalf of Invesco Management Trust (the "Trust"), attached herewith for filing under the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, is the electronic version of the Trust’s Initial Registration Statement on Form N-1A (the "Registration Statement"), including Prospectus, Statement of Additional Information and certain exhibits relating to the proposed initial public offering of its securities. The initial series being registered by this filing is designated as Invesco Conservative Income Fund (the “Fund”).The investment objective of the Fund is to provide capital preservation and current income while maintaining liquidity. Please send copies of all correspondence with respect to the Registration Statement to the undersigned, or contact me at (713) 214-1968. Very truly yours, /s/ Stephen Rimes Stephen Rimes Counsel
